PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/973,068
Filing Date: 05/07/2018
Appellant(s): Coverstone, Thomas



__________________
Wayne H. Bradley (Reg. No. 39,916)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/11/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Examiner would like to first point out that the appeal brief filed 4/11/2022 is with respect to claim filed 06/17/2021, not the claim amendment filed after final on 11/29/2021.

A.	Regarding Independent Claim 1, the Examiner fails to show a light pattern in the prior art
1.	The "pattern" as claimed is an arrangement and/or design
The appellant argues that the claim term "pattern" is described in the specification as "light in a distinct or random pattern such as, for example, any arrangement, sequence, etc. using lights in which different colors, brightness, intensities, etc. may form shapes, images, icons, emojis, text, alphanumeric text, video, messages, notifications, etc. that are either static or moving".
The Examiner respectfully disagrees.  Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  When given broadcast reasonable interpretation of the claim term "pattern", any light / color display would be considered a pattern. Even though the claim term does not specify pattern as argued by the appellant, Dorff teaches the mobile computing device 100 also may allow the user to set preferences for displaying one or more colors and for controlling visual effects such as brightness, blinking, changing among colors, and so forth (Figure 3 and Paragraph 0019).  In this citation, visual effects such as blinking or changing among colors are considered "pattern" as an arrangement and/or design as argued by the appellant.  Further, Dorff teaches generating color control signals based on the preferences set by the user (block 220); and controlling the amount of current and voltage supplied to individual LEDs of a LED array light within the cover in response to the color control signals for achieving certain and relative intensities of red, green, and blue light emitted by the LED array corresponding to a selected color and effect (bock 230) (Figure 5 and Paragraph 0059).
Therefore, Dorff teaches "pattern" as disclosed in the claim term and also as argued by the appellant.

2.	The alleged "pattern" is NOT an arrangement or a design
The appellant argues that "pattern" as taught by Dorff is a selected color as the alleged "pattern", which is different from the "pattern" as the appellant argues.
The examiner respectfully disagrees.  As discussed above, Dorff teaches the mobile computing device allow the user to set preferences for displaying one or more colors and for controlling visual effects such as brightness, blinking, changing among colors [thus a pattern as argued by the appellant], and so forth.  Dorff also discloses generating color control based on the preferences set by the user and control the display for achieving certain color and effects (Figure 3 and Paragraphs 0019 and 0051).
Therefore, Dorff teaches "pattern" as an arrangement or a design.

3.	The alleged "preview of the selected light pattern on a display of the mobile phone" does NOT comprise an arrangement or design
The appellant argues that the previously cited reference does not show "the graphical user interface is capable of providing a preview of the selected light pattern on a display of the mobile phone".
The examiner respectfully disagrees.  Dorff teaches the UI 180 also comprises a preview button 184 for illuminating the mobile computing device 100 according to the selected color, and a stop button 185 for ending the preview (Figures 3, 4 and Paragraph 0055).  In addition, as discussed above, Dorff teaches the mobile computing device allow the user to set preferences for displaying one or more colors and for controlling visual effects such as brightness, blinking, changing among colors [thus a pattern as argued by the appellant], and so forth.  Generating color control based on the preferences set by the user and control the display for achieving certain color and effects (Figure 3 and Paragraphs 0019 and 0051).
Therefore, Dorff teaches "preview of the selected light pattern on a display of the mobile phone" comprises an arrangement or design.

B. 	Regarding Independent Claim 15, the Examiner fails to show a "light pattern" or a "preview of the selected light pattern on a display of the mobile phone" in the prior art
The appellant argues that claim 15 is allowable for at least the aforementioned reasons regarding claim 1.  Dependent claims 16-27 are allowable at least according to their dependency.
The examiner respectfully disagrees.  Independent claim 15 would have been rejected for at least the aforementioned reasons regarding claim 1.  Dependent claims 16-27 are also rejected for the at least aforementioned reasons regarding claim 1. 
Dorff teaches the mobile computing device 100 also may allow the user to set preferences for displaying one or more colors and for controlling visual effects such as brightness, blinking, changing among colors, and so forth (Figure 3 and Paragraph 0019).  In this citation, visual effects such as blinking or changing among colors are considered "pattern" as an arrangement and/or design as argued by the appellant.  Further, Dorff teaches generating color control signals based on the preferences set by the user (block 220); and controlling the amount of current and voltage supplied to individual LEDs of a LED array light within the cover in response to the color control signals for achieving certain and relative intensities of red, green, and blue light emitted by the LED array corresponding to a selected color and effect (bock 230) (Figure 5 and Paragraph 0059).
Therefore, Dorff teaches a "light pattern" as disclosed in the claim term and also as argued by the appellant.
Further, Dorff teaches the UI 180 also comprises a preview button 184 for illuminating the mobile computing device 100 according to the selected color, and a stop button 185 for ending the preview (Figures 3, 4 and Paragraph 0055).  In addition, as discussed above, Dorff teaches the mobile computing device allow the user to set preferences for displaying one or more colors and for controlling visual effects such as brightness, blinking, changing among colors [thus a pattern as argued by the appellant], and so forth.  Generating color control based on the preferences set by the user and control the display for achieving certain color and effects (Figure 3 and Paragraphs 0019 and 0051).
Therefore, Dorff teaches "preview of the selected light pattern on a display of the mobile phone".

C. 	Regarding Dependent claims 2 and 16, the Examiner fails to show "wireless transmitted information relating to the selected light pattern" in the prior art

The appellant argues as a POSITA, Dorff combined with Espinoza does not disclose the one or more processors cause the separated mobile phone cover to light up according to wireless transmitted information relating to the selected light pattern.
The examiner respectfully disagrees.  Dorff teaches allow the user to set preferences for displaying one or more colors and for controlling visual effects such as brightness, blinking, changing among colors, and so forth (Figure 3 and Paragraph 0019).  In this citation, visual effects such as blinking or changing among colors are considered "pattern" as an arrangement and/or design as argued by the appellant.  Further, Dorff teaches generating color control signals based on the preferences set by the user (block 220); and controlling the amount of current and voltage supplied to individual LEDs of a LED array light within the cover in response to the color control signals for achieving certain and relative intensities of red, green, and blue light emitted by the LED array corresponding to a selected color and effect (bock 230) (Figure 5 and Paragraph 0059). 
In an analogous art, Espinoza teaches the protective cover 10 is separate from mobile device (Figures 1A and 1B).  The protective cover 10 includes an electronic ink display element 14 that is disposed on the protective cover 10. A transceiver 20 and processor circuit 18 are also disposed on the protective cover 10 (Paragraph 0015).  The transceiver circuit 22 wirelessly receives data from the wireless terminal 12 contained in the protective cover 10. The processor circuit 18 updates the electronic ink display element 14 based on the received data (Figure 3 and Paragraph 0021). The receiving (block 104) and updating.  Therefore, it would have been obvious to one of ordinary skill in the art, that the protective cover 10 uses NFC transceiver to wireless receive the color control signals from the wireless terminal to control visual effects as taught by Dorff to control and display the visual effects on the protective cover display as taught by Espinoza because protective cover would provide certain information to the user (Espinoza, Paragraph 0002).
Therefore, the combination of Dorff and Espinoza teaches the one or more processors cause the separated mobile phone cover to light up according to wireless transmitted information relating to the selected light pattern.

D. 	Regarding Dependent claims 3 and 17, the Examiner fails to show a "selected light pattern comprises a flashlight" in the prior art
The appellant argues that the cited references fail to disclose the selected light pattern comprises a flashlight.
The examiner respectfully disagrees.  Dorff teaches selected light pattern as discussed above.  Further, Ewing teaches flash light is used to inform an incoming transmission, and a second light provides flashlight quality illumination on the mobile phone (Col 1 Lines 50-65).  Ewing further teaches that the flashlight bulb integrated with the mobile phone casing 10 (Col 3 Lines 10-25).
Therefore, the combination of Dorff and Ewing teaches the selected light pattern comprises a flashlight.

E. 	Regarding Dependent claims 4 and 18, the Examiner fails to show a "selected light pattern comprises a reading light … strobe light … or … selfie light" in the prior art
The appellant argues that the cited references fail to disclose wherein the selected light pattern comprises one of a reading light and a strobe light … or wherein the selected light pattern comprises a selfie light.
The examiner respectfully disagrees.  Dorff teaches selected light pattern as discussed above.  Further, Ewing teaches flash light is used to inform an incoming transmission, and a second light provides flashlight quality illumination on the mobile phone (Col 1 Lines 50-65).  Ewing further teaches that the flashlight bulb integrated with the mobile phone casing 10 (Col 3 Lines 10-25).  The flashlight may be a strobe light.
Therefore, the combination of Dorff and Ewing teaches wherein the selected light pattern comprises one of a reading light and a strobe light … or wherein the selected light pattern comprises a selfie light.

F. 	Regarding Dependent claims 6 and 20, the Examiner fails to show a "graphical user interface is configured to set up a panic alert" in the prior art
The appellant argues that the previously cited references does not disclose wherein the graphical user interface is configured to set up a panic alert.
The examiner respectfully disagrees.  Dorff teaches a UI 180 which may be presented by the mobile computing device 100 for setting various colors and/or notifications. As shown, the UI 180 may comprise an event pick list 181 for selecting various events (e.g., missed call) associated with one of the user applications 142 (e.g., telephone application) (Figure 3 and Paragraph 0054).  Thus, the UI as disclosed by Dorff could be used to set up various event, such as panic alert event as taught by Hagenstad.  In addition, Hagenstad teaches cell phone personal safety alarm includes a panic alarm button on the retrofitting case for a cell phone (Figures 4, 5 and Paragraph 0023) that activates a panic messaging alarm when pressed.  Activating the alarm causes a loud alarm tone or siren to sound and red and blue lights or other visual alarm displays to flash, and auto call E-911 (Figures 4, 5, Paragraphs 0024).
Therefore, the combination of Dorff and Hagenstad teaches wherein the graphical user interface is configured to set up a panic alert.

G. 	Regarding Dependent claim 12, the Examiner fails to show that "when a panic alert is activated, the one or more processors cause a speaker phone to be activated" in the prior art
The appellant argues that the cited references does not disclose when a panic alert is activated, the one or more processors cause a speaker phone to be activated.
The examiner respectfully disagrees.  Hagenstad teaches the shield may be configured as a switch that activates [interpreted as when a panic alert is activated] a loud alarm tone or siren which sounds via speaker 14 disposed on the body of the cell phone. A push of the button 22 silences the alarm tone or siren (to preserve audio evidence) and causes the video that has been recording internally since the warning lights were started to be streamed on-line to a secure data base. Moreover, the push of the button 22 activates an auto-dial call to e-911 (enhanced 911) to notify law enforcement and provide the location of the emergency via the phone's integral or internal global positing system (GPS) receiver.  Thus speaker may be used for the auto call to e-911 (Paragraph 0020).
Therefore, Hagenstad teaches when a panic alert is activated, the one or more processors cause a speaker phone to be activated.

H. 	Regarding Dependent claims 13 and 14, the Examiner fails to show a "graphical user interface is configured to set up an activation of the panic alert" in the prior art
The appellant argues that the previously cited references does not disclose wherein the graphical user interface is configured to set up an activation of the panic alert.
The examiner respectfully disagrees.  Dorff teaches a UI 180 which may be presented by the mobile computing device 100 for setting various colors and/or notifications. As shown, the UI 180 may comprise an event pick list 181 for selecting various events (e.g., missed call) associated with one of the user applications 142 (e.g., telephone application) (Figure 3 and Paragraph 0054).  Thus, the UI as disclosed by Dorff could be used to set up various event, such as panic alert event as taught by Hagenstad.  In addition, Hagenstad teaches cell phone personal safety alarm includes a panic alarm button on the retrofitting case for a cell phone (Figures 4, 5 and Paragraph 0023) that activates a panic messaging alarm when pressed.  Activating the alarm causes a loud alarm tone or siren to sound and red and blue lights or other visual alarm displays to flash, and auto call E-911 (Figures 4, 5, Paragraphs 0024).
Therefore, the combination of Dorff and Hagenstad teaches wherein the graphical user interface is configured to set up an activation of the panic alert.

I. 	Regarding Dependent claims 14 and 26, the Examiner fails to show "the mobile phone and the mobile phone cover are both configurable to cause the mobile phone cover to light up according to the selected pattern via a physical user interface on the mobile phone, … a graphical element on a display of the mobile phone, and a graphical element on a display on the mobile phone cover" in the prior art
The appellant argues that the cited references does not disclose wherein the mobile phone and the mobile phone cover are both configurable to cause the mobile phone cover to light up according to the selected pattern via a physical user interface on the mobile phone, a physical user interface on the mobile phone cover, a graphical element on a display of the mobile phone, and a graphical element on a display on the mobile phone cover.
The examiner respectfully disagrees.  Dorff teaches allow the user to set preferences for displaying one or more colors and for controlling visual effects such as brightness, blinking, changing among colors, and so forth (Figure 3 and Paragraph 0019).  Further, Dorff teaches generating color control signals based on the preferences set by the user (block 220); and controlling the amount of current and voltage supplied to individual LEDs of a LED array light within the cover in response to the color control signals for achieving certain and relative intensities of red, green, and blue light emitted by the LED array corresponding to a selected color and effect (bock 230) (Figure 5 and Paragraph 0059). Further, in an analogous art, Espinoza teaches the protective cover 10 is separate from mobile device (Figures 1A and 1B).  
In addition, Espinoza teaches the protective cover 10 is separate from mobile device (Figures 1A and 1B).  The protective cover 10 includes an electronic ink display element 14 that is disposed on the protective cover 10. A transceiver 20 and processor circuit 18 are also disposed on the protective cover 10 (Paragraph 0015), wherein the NFC transceiver to transmit data from wireless terminal 12 to the protective cover (Paragraph 0019).  Therefore, it would have been obvious to one of ordinary skill in the art, that the protective cover 10 uses NFC transceiver to wireless receive the color control signals from the wireless terminal to control visual effects as taught by Dorff to control and display the visual effects on the protective cover display as taught by Espinoza because protective cover would provide certain information to the user (Espinoza, Paragraph 0002).  In addition, since the protective cover 10 includes a processor, it would have been obvious to one of ordinary skill in the art that this processor on the protective cover is capable of setting up the display in the protective cover the same way as taught by Dorff.  
Therefore, the combination of Dorff and Espinoza teaches wherein the mobile phone and the mobile phone cover are both configurable to cause the mobile phone cover to light up according to the selected pattern via a physical user interface on the mobile phone, a physical user interface on the mobile phone cover, a graphical element on a display of the mobile phone, and a graphical element on a display on the mobile phone cover.

J. 	Regarding Dependent claim 27, the Examiner fails to show "the screen [of the mobile phone cover] is capable of mirroring a screen of the mobile phone" in the prior art
The appellant argues that the cited references fail to show a screen, wherein, when a panic alert is activated, at least a portion of the selected light pattern is displayed via the screen, wherein the screen is capable of mirroring a screen of the mobile phone.
Examiner respectfully disagrees.  Espinoza teaches the protective cover 10 includes an electronic ink display element 14 that is disposed on the protective cover 10 (Paragraph 0015).  Therefore, it would have been obvious to one of ordinary skill in the art, that the protective cover 10 uses NFC transceiver to wireless receive the color control signals from the wireless terminal to control visual effects as taught by Dorff to control and display the visual effects on the protective cover display as taught by Espinoza because protective cover would provide certain information to the user (Espinoza, Paragraph 0002).  Further, Espinoza teaches the transceiver circuit [in the protective cover] wirelessly receive data from the wireless terminal contained in the cover, and the processor circuit updates the electronic ink display element based on the received data (Figure 3 and Paragraph 0021).  The wirelessly received data from the wireless terminal may be the content displayed on the display of the wireless terminal.  Thus after receiving the data from the wireless terminal, the ink display on the protective cover could display the same content as displayed on the wireless terminal.
In addition, Hagenstad teaches cell phone personal safety alarm includes a panic alarm button on the retrofitting case for a cell phone (Figures 4, 5 and Paragraph 0023) that activates a panic messaging alarm when pressed.  Activating the alarm causes a loud alarm tone or siren to sound and red and blue lights or other visual alarm displays to flash, and auto call E-911 (Figures 4, 5, Paragraphs 0024).
Therefore, the combination of Dorff, Espinoza and Hagenstad teaches a screen, wherein, when a panic alert is activated, at least a portion of the selected light pattern is displayed via the screen, wherein the screen is capable of mirroring a screen of the mobile phone.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        

/NIZAR N SIVJI/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
/ANTHONY S ADDY/Supervisory Patent Examiner, Art Unit 2645                                                                                                                                                                                                        

                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.